Title: To Thomas Jefferson from Edward Livingston, 25 March 1824
From: Livingston, Edward
To: Jefferson, Thomas


Sir
Washington
25 March 1824.
If you should have the patience to peruse the enclosed observations, you will find among them an allusion to one of your Messages on the Subject of internal improvement with a construction which I believe, (although I am not sure) to be the true oneI am too well aware of the great indiscretion, There would be in requesting any explanation on this point to entertain the most remote expectation that you will deem any to be necessary or proper, but I thought it just that you should know what meaning was affixed to your expressions used in a matter of national importance. Although if my motive for making this Communication were severely scrutinized, I should be forced I believe to confess that the occasion was seized as one that offerred a plausible pretext for recalling myself to your recollection and testifying the high respect with whichI have the honor to be your Mo Obd SertEdw Livingston